EXAMINER'S AMENDMENT

An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in an interview with applicant’s representative, Laurence M. Sandell, on 08/05/2021.

The application has been amended as follows: 

	In claim 17, line 8, the term “and’ has been deleted, in order to incorporate the allowable subject matter of claim 18.

	In claim 17, line 9, the punctuation “.” Has been deleted and replaced with --; and--, in order incorporate the allowable subject matter of claim 18.

	In claim 17, following the last line, the allowable subject matter --after removing first contents from the convertible bag, installing the convertible bag in a trash can, wherein: the step 

	Claim 18 has been cancelled.

	In claim 19, the dependency has been changed from now cancelled claim “18” to independent method claim --17--.

	In claim 20, the dependency has been changed from product claim “16” to independent method claim --17--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-16 is the inclusion of the recitation that in the packaging mailer configuration, the top flap of the mailer front top is folded over and secured to the mailer back top to close the convertible bag, which is not found in the convertible drawstring bags of record.
The primary reason for the allowance of claims 17, 19 and 20 is the inclusion of the recitation that after removing first contents from the convertible bag, the convertible bag is installed in a trash can and the step of placing second contents in the bag comprises placing refuse in the convertible bag, which is not fairly disclosed or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JES F PASCUA/Primary Examiner, Art Unit 3734